Citation Nr: 0213396
Decision Date: 10/01/02	Archive Date: 11/06/02

DOCKET NO. 00-15 143               DATE OCT 01, 2002

On appeal from the Department of Veterans Affairs Regional Office
in Houston, Texas

THE ISSUES

1. Whether new and material evidence has been submitted to reopen
the claim of entitlement to service connection for a low back
disorder.

2. Entitlement to an increased evaluation for tension headaches,
currently evaluated as 10 percent disabling.

(The issues of entitlement to service connection for a low back
disorder and an increased evaluation for sinusitis as the subjects
of a later decision.)

REPRESENTATION

Appellant represented by: Texas Veterans Commission

ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The veteran served on active duty from June 1969 to December 1976.

The claims file contains a report of rating May 1994 rating
decision wherein entitlement to service connection for low back
strain was denied.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a December 1999 rating determination of the Houston
Department of Veterans Affairs (VA) Regional Office (RO). The RO
determined that new and material evidence had not been submitted to
reopen a claim of entitlement to service connection for low back
strain, granted entitlement to an increased (compensable)
evaluation of 10 percent for tension headaches effective August 31,
1999, the date of receipt of claim, and denied entitlement to a
compensable evaluation for sinusitis.

The Board notes that the RO, in its August 2001 supplemental
statement of the case, found that new and material evidence had
been submitted to reopen the claim of entitlement to service
connection for a low back disorder, and granted entitlement to an
increased (compensable) evaluation of 10 percent for sinusitis
effective August 31, 1999, dated of claim. The United States Court
of Appeals for Veterans Claims (CAVC) has held that the Board is
under a legal duty in such a case to determine if there was new and
material evidence submitted, regardless of the RO's action. Barnett
v. Brown, 8 Vet. App. 1 (1995). Accordingly, this issue has been
characterized as reported on the title page. The Board has
determined that new and material evidence has in fact been
submitted to reopen the claim of entitlement to service connection
for a low back disorder.

On November 9, 2000, the Veterans Claims Assistance Act of 2000
(VCAA) was enacted. VCAA of 2000, Pub. L. No. 106-475, 114 Stat.
2096 (2000). 38 U.S.C.A. 5102, 5103, 5103A, 5107 (West Supp. 2002).

2 -

The Board has duly considered the provisions of the VCAA, and is
now undertaking additional development with respect to the issue of
entitlement to service connection for a low back disorder, as well
as entitlement to an increased (compensable) evaluation for
sinusitis pursuant to the authority granted by 67 Fed. Reg. 3,099,
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 19.9(a)(2)).
When it is completed, the Board will provide notice of the
development as required by Rule of Practice 903. (67 Fed. Reg.
3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 20.903.)
After giving the notice and reviewing your response to the notice,
the Board will prepare a separate decision addressing these issues.

As there remains additional development of the service connection
claim, discussion of the Board's duty to assist in light of the
VCAA is premature at this time as to this issue. Additionally, the
Board need not discuss the limited application of the VCAA in new
and material evidence claims, given the favorable disposition of
that issue as decided herein.

FINDINGS OF FACT.

1. The RO denied entitlement to service connection for a low back
disorder when it issued a final, unappealed rating decision in May
1994.

2. Evidence submitted since the May 1994 rating decision bears
directly or substantially upon the issue at hand, is not
duplicative or cumulative, and must be considered in order to
fairly decide the merits of the claim.

3. The veteran's headache disorder, which is manifested by
moderately disabling migraines, with an average of at least one
prostrating attack per month, does not result in severe economic
inadaptability.

3 -

CONCLUSIONS OF LAW

1. Evidence received since the May 1994 decision wherein the RO
denied entitlement to service connection for a low back disorder is
new and material, and the veteran's claim for service connection
for a low back disorder is reopened. 38 U.S.C.A. 5104, 5107, 5108,
7105 (West 1991 & Supp. 2002); 38 C.F.R. 3.104(a), 3.156, 3.160(d),
20.1103 (2001).

2. The criteria for an increased evaluation of 30 percent for
tension headaches have been met. 38 U.S.C.A. 1155, 5107 (West 1991
& Supp. 2002); 38 C.F.R. 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic
Code 8100 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

There has been a significant change in the law during the pendency
of this appeal with the enactment of the Veterans Claims Assistance
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

The law and regulations eliminate the concept of a well-grounded
claim, redefines the obligations of VA with respect to the duty to
assist, and supersedes the decision of the CAVC in Morton v. West,
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14
Vet. App. 174 (2000) (per curiam order) (holding that VA cannot
assist in the development of a claim that is not well grounded).

The new law also includes an enhanced duty to notify a claimant as
to the information and evidence necessary to substantiate a claim
for VA benefits. See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be
codified as amended at 38 C.F.R. 3.156, 3.159). See also Quartuccio
v. Principi, No. 01-997 (U.S. Vet. App. June 19, 2002). Hereinafter
known collectively as VCAA.

4 -

The VCAA is applicable to all claims filed on or after the date of
enactment, November 9, 2000, or filed before the date of enactment
and not yet final as of that date. Veterans Claims Assistance Act
of 2000, Pub. L. No. 106-475, 7, subpart (a), 114 Stat. 2096, 2099
(2000). See also Karnas v. Derwinski, 1 Vet. App. 308 (1991). In
this case, VA's duties have been fulfilled.

First, VA has a duty to notify the appellant and his
representative, if represented, of any information and evidence
needed to substantiate and complete a claim. The Board concludes
the discussions in the December 1999 and August 2001 rating
determinations, the March 2000 SOC, and the August 2001 SSOC
informed the appellant of the information and evidence needed to
substantiate this claim.

Second, VA has a duty to assist the appellant in obtaining evidence
necessary to substantiate the claim. The RO requested all relevant
records identified by the appellant, and the appellant was informed
in various letters what records the RO was requesting and he was
asked to assist in obtaining the evidence.

Furthermore, the veteran was afforded several VA examinations
during the course of this appeal. As such, VA has met all VCAA
duties.

In the circumstances of this case, a remand would serve no useful
purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991)
(strict adherence to requirements in the law does not dictate an
unquestioning, blind adherence in the face of overwhelming evidence
in support of the result in a particular case; such adherence would
result in unnecessarily imposing additional burdens on VA with no
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426,
430 (1994) (remands which would only result in unnecessarily
imposing additional burdens on VA with no benefit flowing to the
veteran are to be avoided).

- 5 -

VA has satisfied its duties to notify and to assist the appellant
in this case. Moreover, as the Board finds that the directives of
VCAA have been complied with regarding VA's duties to notify and to
assist the veteran, the Board finds that the veteran has not been
prejudiced by the Board's consideration of the merits of his claim,
as set forth below. See Bernard v. Brown, 4 Vet. App. 384 (1993)
[when the Board addresses in its decision a question that has not
been addressed by the RO, it must consider whether the appellant
has been given adequate notice to respond and, if not, whether he
has been prejudiced thereby]. For the reasons previously set forth,
the Board believes that the veteran has been given ample process to
provide evidence and argument in support of his claim. In short,
the Board finds that the veteran has been given adequate notice of
the need to submit evidence and argument and that he is not
prejudiced by this decision.

In any event, any deficiencies in the duties to notify and to
assist have been rendered moot or inconsequential as the benefits
requested on appeal are being granted as discussed further below.

Criteria

Service Connection

In order to establish service connection for a claimed disability
the facts must demonstrate that a disease or injury resulting in
current disability was incurred in active military service or, if
pre-existing active service, was aggravated therein. 38 U.S.C.A.
1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 3.303 (2001).

Regulations also provide that service connection may be granted for
any disease diagnosed after discharge, when all the evidence,
including that pertinent to service, establishes that the disease
was incurred in service. 38 C.F.R. 3.303(d) (2001).

For the showing of chronic disease in service there is required a
combination of manifestations sufficient to identify the disease
entity and sufficient observation to

- 6 -

establish chronicity at the time, as distinguished from merely
isolated findings or a diagnosis including the word "chronic."
Continuity of symptomatology is required where the condition noted
during service is not, in fact, shown to be chronic or where the
diagnosis of chronicity may be legitimately questioned. When the
fact of chronicity in service is not adequately supported, then a
showing of continuity after discharge is required to support the
claim. 38 C.F.R. 3.303(b) (2001).

A preexisting disease or injury will be considered to have been
aggravated by active service, where there is an increase in
disability during service, unless there is a specific finding that
the increase in disability was due to the natural progress of the
disease. 38 U.S.C.A. 1153; 38 C.F.R. 3.306(a).

Clear and unmistakable evidence (obvious or manifest) is required
to rebut the presumption of aggravation where the preservice
disability underwent an increase in severity in service. This
includes medical facts and principles which may be considered to
determine whether the increase was due to the natural progress of
the condition. Aggravation of a preexisting disease or injury may
not be conceded where the condition underwent no increase in
severity during service on the basis of all of the evidence of
record pertinent to the manifestations of the disability prior to,
during, and subsequent to service. 38 U.S.C.A. 1153; 38 C.F.R.
3.306(b).

Pertinent laws and regulations provide that arthritis will be
presumed to have been incurred in service if it had become manifest
to a degree of ten percent or more within one year of the veteran's
separation from service. 38 U.S.C.A. 1101, 1112, 1113, 1137 (West
1991 & Supp. 2002); 38 C.F.R. 3.307, 3.309 (2001).

New & Material Evidence

An application, formal or informal, which has been allowed or
disallowed by the agency of original jurisdiction, becomes final by
the expiration of one year after the date of notice of an award or
disallowance, or by denial on appellate review, whichever is
earlier. 38 C.F.R. 3.160(d) (2001).

7 -

A determination on a claim by the agency of original jurisdiction
of which the claimant is properly notified is final if an appeal is
not perfected. When the Board affirms a determination of the agency
of original jurisdiction, such determination is subsumed by the
final appellate decision. 38 U.S.C.A. 7104, 7105; 38 C.F.R.
20.1103, 20.1104.

A decision of a duly constituted rating agency or other agency of
original jurisdiction shall be final and binding on all field
offices of the Department of Veterans Affairs as to conclusions
based on the evidence on file at the time VA issues written
notification in accordance with 38 U.S.C.A. 5104.

A final and binding agency decision shall not be subject to
revision on the same factual basis except by duly constituted
appellate authorities or except as provided in 38 C.F.R. 3.105. 38
C.F.R. 3.104(a).

When a claim to reopen is presented under section 5108, the
Secretary must first determine whether the evidence presented or
secured since the last final disallowance of the claim is new and
material. See 38 U.S.C.A. 5108; 38 C.F.R. 3.156(a); Hodge v. West,
155 F.3d 1356 (Fed. Cir. 1998).

If new and material evidence is presented or secured with respect
to a claim that has been denied, the claim will be reopened, and
the claim decided upon the merits. 38 U.S.C.A. 5108; 38 C.F.R.
3.156(a).

The CAVC has also held that VA is required to review for its
newness and materiality only the evidence submitted by an appellant
since the last final disallowance of a claim on any basis in order
to determine whether a claim should be reopened and readjudicated
on the merits. Evans v. Brown, 9 Vet. App. 273 (1996).

8 -

"New and material evidence" means evidence not previously submitted
to agency decision makers which bears directly and substantially
upon the specific matter under consideration, which is neither
cumulative nor redundant, and which by itself or in connection with
evidence previously assembled is so significant that it must be
considered in order to fairly decide the merits of the claim. 38
C.F.R. 3.156(a) (2000).

The Board notes that 38 C.F.R. 3.156 was recently amended, and that
the standard for finding new and material evidence has changed as
a result. 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be
codified at 38 C.F.R. 3.156(a)). However, this change in the law is
not applicable in this case because the veteran's claim was not
filed on or after August 29, 2001, the effective date of the
amendment. 66 Fed. Reg. 45,620, 45,629 (August 29, 2001).

Increased Evaluation

Disability evaluations are determined by the application of the VA
Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4
(2001). The percentage ratings contained in the Schedule represent,
as far as can be practicably determined, the average impairment in
earning capacity resulting from diseases and injuries incurred or
aggravated during military service and their residual conditions in
civil occupations. 38 U.S.C.A. 1155; 38 C.F.R. 4.1 (2001).

In determining the disability evaluation, VA has a duty to
acknowledge and consider all regulations that are potentially
applicable through the assertions and issues raised in the record,
and to explain the reasons and bases for its conclusions. Schafrath
v. Derwinski, 1 Vet. App. 589 (1991). Governing regulations include
38 C.F.R.  4.1 and 4.2 (2001), which require the evaluation of the
complete, medical history of the veteran's condition.

9 -

Under Diagnostic Code 8100, a 10 percent evaluation is warranted
for characteristic prostrating attacks averaging one in two months
over the last several months. A 30 percent evaluation is
appropriate in cases of characteristic prostrating attacks
occurring on an average of once a month over the last several
months. With very frequent completely prostrating and prolonged
attacks productive of severe economic inadaptability, a 50 percent
evaluation is in order. 38 C.F.R. 4.124a, Code 8100 (2001).

When all the evidence is assembled, VA is responsible for
determining whether the evidence supports the claim or is in
relative equipoise, with the appellant prevailing in either event,
or whether a preponderance of the evidence is against the claim, in
which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App.
49 (1990).

The Secretary shall consider all information and lay and medical
evidence of record in a case before the Secretary with respect to
benefits under laws administered by the Secretary. When there is an
approximate balance of positive and negative evidence regarding any
issue material to the determination of a matter, the Secretary
shall give the benefit of the doubt to the claimant. 38 U.S.C.A.
5107 (West Supp. 2002).

Analysis

New & Material Evidence

A review of the record demonstrates that the RO denied service
connection for a low back disorder in May 1994. The veteran was
notified of this decision later that month and did not appeal.
Thus, the decision became final. The basis for the May 1994 denial
was that while the service medical records showed treatment for a
low back strain it was a temporary condition which resolved with
treatment with no permanent disability shown at time of separation.

- 10 -

The RO found that the current condition of a herniated disk was not
related to the condition diagnosed inservice and that the evidence
established that the current condition was a result of post-service
causes.

Evidence received subsequent to the May 1994 denial includes an
October 1997 letter from TF, MD, indicating that the veteran's
degenerative lumbar disc disease could have very well been
initiated by his initial injury in 1974. Also, a May 2000 letter
from WR, MD, indicates that it was as likely as not that the
veteran's back condition was caused by his military training and
duty assignments.

In order to reopen a finally denied claim, there must be new and
material evidence presented since the claim was last finally
disallowed on any basis, not only since the claim was last denied
on the merits. Evans v. Brown, 9 Vet. App. 273 (1996).

Under Evans, evidence is new if not previously of record and not
merely cumulative of evidence previously of record.

The Board finds that the evidence added to the record since the May
1994 determination directly addresses the issue on appeal. The
previous denial was based upon the then current condition of a
herniated disk not being related to the condition diagnosed in
service and the evidence establishing that the condition was a
result of post-service causes. The newly added evidence is new and
material to the issue at hand. The veteran's two private physicians
have related his current low back condition to his period of
service.

The newly added evidence, being neither duplicative nor cumulative,
in conjunction with the newly enacted legislation, bears directly
and substantially upon the issue at hand, and is so significant
that it must be considered in order to fairly decide the merits of
the claim. 38 C.F.R. 3.156(a).

- 11 -

Headaches

A review of the record demonstrates that the RO granted service
connection for tension headaches in a May 1994 rating determination
and assigned a noncompensable disability evaluation.

In August 1999, the veteran requested an increased evaluation for
his tension headaches.

In November 1999, the veteran was afforded a VA neurological
examination. He indicated that his headaches had started in 1971.
He stated that his headaches were bifrontal, throbbing, and were
associated with photophobia and phonophobia. There was occasionally
some nausea but no vomiting. The headaches were occurring at a rate
of once every three weeks and could last three or four days. He
would take Ibuprofen at the very onset of the headaches which would
prevent them from building up.

Neurological examination revealed he was alert and oriented. His
speech was fluent and intelligible. He maintained an adequate
attention span and short-term memory throughout the examination.
The cranial nerves were essentially normal. Motor examination
revealed normal tone in all four extremities. Cerebellar
examination was normal and gait was normal with adequate tiptoe,
heel and tandem walking. Romberg was negative. A diagnosis of
moderate disabling migraine headaches was rendered.

In the discussion portion of the report, the examiner noted that
the veteran had given a history of chronic headaches that by
description appeared to be vascular in nature, specifically
migraines. He noted that the headaches were occurring once every
three weeks and lasted up to three or four days. He stated that he
had been self-medicating with Ibuprofen to break the onset of the
headaches. The examiner recorded that it was not very clear why the
veteran did not always use Ibuprofen at the onset of every
headache.

12 -

The examiner indicated that one alternative for optimum management
of the headaches was for the veteran to use Ibuprofen every time he
felt the headache coming on. He noted that this was one way to
prevent the onset of the headaches.

In a November 1999 rating determination, the RO increased the
veteran's disability evaluation from noncompensable to 10 percent
disabling.

In a May 2000 letter, Dr. WR indicated that the veteran had had an
increase in frequency and duration of incapacitating tension
headaches over the past ten years. The headaches were of a mixed
variety, both tension and migraine, one often triggering the other.

In his June 2000 substantive appeal, the veteran reported that he
had tension headaches with one prostrating attack occurring each
week. He noted that the headaches would last three or four days
with minimal relief.

In March 2001, the veteran was afforded an additional VA
examination. He again reported that he was having headaches at the
rate of once every two or three weeks which could occasionally last
three to four days. He reported taking Tylenol with occasional
success. Some headaches were very severe and did not respond to
these measures. He reported that he had been recently going to the
doctor's office to get an injection of Toradol, which invariably
dulled the headaches.

Neurologic examination revealed that the veteran was alert and
oriented. His speech was fluent and intelligible. He maintained
adequate attention span and short-term memory throughout the
examination. Cranial nerve examination was essentially normal.
Motor examination revealed normal tone in all four extremities.
Cerebellar examination was normal as was the veteran's gait. A
diagnosis of moderately disabling migraine headaches was rendered.

13 -                        

In the discussion portion of the report, the examiner noted that
the veteran had given a history of chronic migraine headaches
beginning in 1971. He noted that they were occurring at a rate of
one headache every two to three weeks that would occasionally last
three or four days. The examiner observed that some of the
headaches responded to over-the-counter nonsteriodal anti-
inflammatory medications. However, the veteran was increasingly
having headaches that did not respond to that modality of treatment
and had necessitated a visit to his doctor for a Toradol injection.

The examiner noted that the veteran's headaches affected his
quality of life but did not affect his employability as he was
retired and was unemployable for multiple other medical reasons.
The examiner stated that he discussed with the veteran that his
headaches were not optimally managed.

The criteria for a 30 percent evaluation for headaches have been
met. The veteran has reported having prostrating headaches lasting
up to three or four days every three weeks at the time of each VA
examination. While he reported being able to stem the headaches by
taking Ibuprofen at the time of his November 1999 VA examination,
the veteran indicated that some of his headaches now required him
to go to his doctor and receive an injection of Toradol for relief.
Moreover, the veteran was diagnosed as having moderately disabling
migraines at the time of both the November 1999 and March 2001 VA
examinations.

However, the criteria for a 50 percent evaluation have not been
met. While the veteran has been found to be unemployable by the
Social Security Administration, it was not based upon his
headaches. Moreover, the March 2001 VA examiner specifically
indicated that while the veteran's headaches affected his quality
of life, they did not affect his employability as he was retired
and was unemployable for multiple other medical reasons.

- 14 -

Extraschedular Consideration

Turning to the question of an extraschedular rating, it is provided
under 38 C.F.R. 3.321(a) that the provisions contained in the
rating schedule will represent as far as can practicably be
determined, the average impairment in earning capacity in civil
occupations resulting from disability.

To accord justice to the exceptional case where the schedular
evaluations are found to be inadequate, the Under Secretary for
Benefits or the Director, Compensation and Pension Service, upon
field station submission, is authorized to approve on the basis of
the criteria set forth in this paragraph an extraschedular
evaluation commensurate with the average earning capacity
impairment due exclusively to the service-connected disability or
disabilities. The governing norm in these exceptional cases is a
finding that the case presents such an exceptional or unusual
disability picture with such related factors as marked interference
with employment or frequent periods of hospitalization as to render
impractical the application of the regular schedular standards.

Generally, the degrees of disability specified are considered
adequate to compensate for considerable loss of working time from
exacerbation or illnesses proportionate to the severity of the
several grades of disability. 38 C.F.R. 4.1.

The regulation provides an extraschedular evaluation commensurate
with the average earning capacity impairment due exclusively to the
service-connected disability or disabilities. The veteran has not
been recently hospitalized for his headaches. As to interference
with employment, the Board notes that the veteran is currently in
receipt of Social Security disability payments for disabilities
other than his headaches. Moreover, the March 2001 VA examiner
specifically indicated that his headaches did not affect his
employability as he was retired and was unemployable for multiple
other medical reasons. Furthermore, the currently assigned
schedular disability evaluation for tension headaches contemplates
interference with employment.

- 15 -

In view of these findings and in the absence of evidence, the Board
concludes that the schedular criteria adequately contemplate the
nature and severity of tension headaches and that the record does
not suggest, based upon these findings documented within the
clinical reports, that the appellant has an "exceptional or
unusual" disability such to require referral to the Under Secretary
for Benefits or the Director, Compensation and Pension Service.

ORDER

The veteran, having submitted new and material evidence to reopen
the claim of entitlement to service connection for a low back
disorder, the appeal is granted to this extent.

Entitlement to an increased evaluation of 30 percent for tension
headaches is granted, subject to regulations governing the payment
of monetary benefits.

RONALD R. BOSCH 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court.

- 16 -

(2) You are no longer required to file a copy of your Notice of
Appeal with VA's General Counsel. In the section entitled
"Representation before VA," filing a "Notice of Disagreement with
respect to the claim on or after November 18, 1988" is no longer a
condition for an attorney-at-law or a VA accredited agent to charge
you a fee for representing you.

17 -



